Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed on 03/11/2022, claims 1, 6, 11, and 20 have been amended. Claims 4 and 10 have been cancelled. Claims 1-3, 5-9, and 11-20 are currently pending for examination.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 6 - page 10 (all), filed
03/11/2022, with respect to claims 1 - 18 have been fully considered.
Regarding claim 11 and 20 the applicant argued that the amended subject-matter of claims 11 and 20 overcome the  35 U.S.C. 101 rejection and thus withdrawal of the rejections is respectfully required.
In response to applicant's argument, the examiner agrees and the rejection is withdrawn.
Regarding 35 U.S.C. 103 rejection the applicant argued that the amended subject-matter of claims 1 and 6 overcome the  35 U.S.C. 103 rejection.
In response to applicant's argument, a new round of rejection is presented in view of Wijnands et al. (US20150138961A1).

Claim Rejections - 35 USC § 101

Applicant amended claims 11 and 20 rendering the 35 U.S.C. 101 rejection moot. The 35 U.S.C. 101 rejection has been removed. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8, 9, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al. (US20160254991A1) hereinafter Eckert in view of Li (US20070189265A1) hereinafter Li, and further in view of Wijnands et al. (US20150138961A1) hereinafter Wijnands.
As per claim 1.  A multicast fast switching method, comprising: when forwarding a multicast Bit Indexed Explicit Replication Traffic Engineering (BIER-TE) packet, a multicast fast switching (Eckert, par0087 teaches a method for setting up a BIER-TE network with fast reroute capability is illustrated by the flowchart of FIG. 6. Method 600 of FIG. 6 is carried out by a network controller, or by a node or other device programmed to carry out network control functions. The method begins with receiving message flow information (step 602). A “flow” as used herein is a stream of one or more messages traveling between a particular source and a particular destination having a set of common properties. In an embodiment, the message flow information includes multicast group and/or source information. Alternatively, the message flow information relates to a unicast message flow, and includes, for example, ingress and egress node information for the flow. The message flow information is received from ingress or egress nodes of the network, in one embodiment. In an alternative embodiment, the message flow information is received through a manual configuration process).
detecting, by a forwarding node, whether an abnormality occurs in a forwarding link between the forwarding node and a next node; (Eckert, par0080 teaches at node B it is determined that the message bit array in received BIER-TE message 308 has a set bit at BP 2, corresponding to link BC, and that link BC has failed. In an embodiment, node B informs controller 130 of the link failure, if node B has not done so previously. In such an embodiment, this notification will allow the controller to revise the BIER-TE message bit array that subsequent multicast messages in group G1 are encapsulated with. In some embodiments, any informing of the controller is not done until after node B carries out the FRR process described below for the packet at hand. In a further embodiment, node B informs the controller of the failure if the failure is expected to be relatively long-lasting, rather than temporary and brief. In another embodiment, node B informs controller 130 of all detected network failures, leaving the controller to determine whether a failure is expected to be sufficiently long-lasting for the BIER-TE path to be revised. In yet another embodiment, node B does not need to inform controller 130 of network failures because controller 130 has independent access to failure information).
BIER-TE packet (Eckert, par0061 teaches encapsulation of a message bit array onto message 302 to form BIER-TE message 304 can be accomplished in multiple ways. In an embodiment, an existing encapsulation is adapted or extended to carry BIER-TE information. For example, a message bit array is written to the destination address field of an Internet Protocol version 6 (IPv6) header in one embodiment for which the multicast message is an IP packet. In another embodiment, a message bit array is written to one or more IPv6 extension headers. As another example, an IP packet with an MPLS encapsulation is forwarded using one or more 32-bit labels inserted between the IP header and data link layer header of the packet. In one embodiment, BIER-TE-related information including the message bit array is included in a stack of MPLS labels. In an alternative embodiment the message bit array is encoded outside of the MPLS label structure, between the MPLS label stack and the payload of the packet. In a still further embodiment, the bit array may be included in a BIER-TE header appearing between the label stack and the payload, where the BIER-TE header may also include additional information. As an alternative to adapting an existing encapsulation in ways such as those described above, a dedicated BIER-TE encapsulation, such as a dedicated BIER-TE header, may be used in some embodiments. In a further embodiment, controller 130 communicates a BIER-TE encapsulation format to BIER-TE-enabled nodes in network 100).
in responsive to detecting that an abnormality occurs in the forwarding link between the forwarding node and the next node, determining, by the forwarding node, whether the multicast BIER-TE packet is configured with a multicast fast switching tag; and (Eckert, par0107 teaches if a failed link or node is detected (“yes” branch of step 904), the method determines whether a bit position associated with the failed link or node is associated with a set bit in the message bit array of the received BIER-TE message (step 906). A set bit in the MBA at the bit position corresponding to the failed link or node indicates that the failed link/node is part of the intended path for the BIER-TE message. If this is the case (“yes” branch of step 908) the method determines whether FRR data for the failed link or node is available at the forwarding node. In an embodiment, this determination includes checking for a populated path update table corresponding to the bit position or egress interface associated with the failed link or node. If FRR data is available (“yes” branch of step 914), the MBA of the message is altered by resetting the checked bit (corresponding to the failed link) and setting one or more other bits, as indicated by one or more entries in the path update table (step 916).
in responsive to determining that the multicast BIER-TE packet is configured with the multicast fast switching tag, performing, by the forwarding node, multicast fast switching according to the multicast fast switching tag.  (Eckert, par0107 teaches if FRR data is available (“yes” branch of step 914), the MBA of the message is altered by resetting the checked bit (corresponding to the failed link) and setting one or more other bits, as indicated by one or more entries in the path update table (step 916). Method 820 in FIG. 8B is an example of a process for the MBA alteration in step 916. After the MBA alteration of step 916 is performed, or in the event there is no FRR data available for a reroute process (“no” branch of step 914), the method returns to see whether other failed links or nodes were detected in step 904 (step 910). If so (“yes” branch of step 910), the method determines whether a bit position associated with the next failed link or node is associated with a set bit in the message bit array of the received BIER-TE message (steps 912, 908). If so, and there is FRR data available for the next failed link or node, the MBA of the BIER-TE message is altered again using the path update table corresponding to the next failed link or node. When there are no more failed links or nodes to process, the message is forwarded using the BIER-TE forwarding table for the node (step 918).
the BIER-TE header in the multicast BIER-TE packet, (Eckert, par0060-0062 teaches node A will need to determine that message 302 is to be encapsulated as BIER-TE…a dedicated BIER-TE encapsulation, such as a dedicated BIER-TE header, may be used in some embodiments…When an incoming message has been encapsulated to form a BIER-TE message, node A proceeds with BIER-TE forwarding of the message).
          Eckert does not explicitly discloses a fast switching tag.
         Li however discloses a fast switching tag (Li, par0030-0033 teaches according to an embodiment of the invention, to support fast rerouting, it is necessary to extend the forward information of the ILM forward entry: 1) Set a fast rerouting flag [a fast switching tag], indicating whether the corresponding packet needs to be forwarded by fast rerouting; 2) Set TOKEN information of a bypass path, which points to the NHLFE information of the bypass path. When a packet arrives at an incoming-interface board of a node, the node determines whether the fast rerouting flag of the forward information corresponding to the packet is valid. If it is invalid, it means that the corresponding packet doesn't need to be forwarded by fast rerouting, and then the packet will be sent to the corresponding outgoing-interface board according to the TOKEN information of the packet, where the outgoing-label information is pushed in the packet according to the NHLFE information, and then the packet will be sent to a downstream node. Otherwise, the packet will be sent to the corresponding outgoing-interface board according to the TOKEN information of the bypass path, where the outgoing-label information is pushed in the packet according to the NHLFE information of the bypass path, and then the packet will be sent to a downstream node).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
a fast switching tag, as taught by Li in the method of Eckert, so fast rerouting is a mechanism for protecting a Constrain-based Routing Label Switch Path (CRLSP) from link failures, if a router detects a failure in a link to be protected, services can be switched to a backup path, see Li par0002.
          Eckert and Li do not explicitly disclose wherein performing, by the forwarding node, the multicast fast switching according to the multicast fast switching tag comprises: deleting, by the forwarding node, and performing the multicast fast switching of the multicast packet.  
         Wijnands however discloses wherein performing, by the forwarding node, the multicast fast switching according to the multicast fast switching tag comprises: deleting, by the forwarding node, and performing the multicast fast switching of the multicast packet (Wijnands, par0082-0083 teaches in response to determining, at 912, that a bit in the bit string is set, the BFR selects, at 914, a forwarding entry with which to forward the multicast data packet….the BFR determines whether to use the primary path entries or the backup path entries. In one embodiment, the BFR examines a flag indicating which entries are active…Updating the bit string in the copy of the multicast data packet involves clearing bits [neighbors that are not reachable will be deleted] in the bit string that correspond to neighbors that are not reachable via a shortest path from the interface to which the copy of the packet is being forwarded…..At 918, the BFR forwards the multicast packet to the interface.).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein performing, by the forwarding node, the multicast fast switching according to the multicast fast switching tag comprises: deleting, by the forwarding node, and performing the multicast fast switching of the multicast packet, as taught by Wijnands in the method of Eckert and Li, so in many networks multicast is the preferred method of data forwarding, one reason for this is that multicast is a bandwidth-conserving technology that reduces traffic by simultaneously delivering data to multiple receivers, see Wijnands par0004.

As per claim 2. Eckert, Li and Wijnands disclose the method as claimed in claim 1.
          Eckert further discloses multicast BIER-TE packet, multicast fast switching (Eckert, par0060 teaches in embodiments for which ingress node A is capable of multicast forwarding by other methods than BIER-TE, node A will need to determine that message 302 is to be encapsulated as BIER-TE. In one embodiment, node A checks each table it has stored for encapsulation of multicast messages (such as a GPT for BIER-TE or a group membership table (GMT) for non-TE BIER). If the multicast group or source information for the incoming multicast message is included in one of the available tables, the corresponding encapsulation is used. In a further embodiment, the tables are checked in a specified order, and the encapsulation corresponding to the first table including group or source information for the incoming message is used. In an alternative embodiment, the encapsulation of the incoming multicast message is extended to include an indication that BIER-TE forwarding should be used where available.).
          Eckert does not explicitly discloses further comprising: in responsive to determining that the packet is not configured with the  fast switching tag, forwarding, by the forwarding node, the packet as a normal packet.
         Li however discloses further comprising: in responsive to determining that the packet is not configured with the  fast switching tag, forwarding, by the forwarding node, the packet as a normal packet. (Li, par0033 teaches when a packet arrives at an incoming-interface board of a node, the node determines whether the fast rerouting flag of the forward information corresponding to the packet is valid. If it is invalid, it means that the corresponding packet doesn't need to be forwarded by fast rerouting, and then the packet will be sent to the corresponding outgoing-interface board according to the TOKEN information of the packet, where the outgoing-label information is pushed in the packet according to the NHLFE information, and then the packet will be sent to a downstream node).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
further comprising: in responsive to determining that the packet is not configured with the  fast switching tag, forwarding, by the forwarding node, the packet as a normal packet, as taught by Li in the method of Eckert, so fast rerouting is a mechanism for protecting a Constrain-based Routing Label Switch Path (CRLSP) from link failures, if a router detects a failure in a link to be protected, services can be switched to a backup path, see Li par0002.

As per claim 3. Eckert, Li and Wijnands disclose the method as claimed in claim 1.
          Eckert further discloses multicast BIER-TE packet, multicast fast switching (Eckert, par0060 teaches in embodiments for which ingress node A is capable of multicast forwarding by other methods than BIER-TE, node A will need to determine that message 302 is to be encapsulated as BIER-TE. In one embodiment, node A checks each table it has stored for encapsulation of multicast messages (such as a GPT for BIER-TE or a group membership table (GMT) for non-TE BIER). If the multicast group or source information for the incoming multicast message is included in one of the available tables, the corresponding encapsulation is used. In a further embodiment, the tables are checked in a specified order, and the encapsulation corresponding to the first table including group or source information for the incoming message is used. In an alternative embodiment, the encapsulation of the incoming multicast message is extended to include an indication that BIER-TE forwarding should be used where available.).
in a BIER-TE header of the multicast BIER-TE packet, a BIER header, behind the BIER-TE header (Eckert, par0087 teaches in existing encapsulation is adapted or extended to carry BIER-TE information. For example, a message bit array is written to the destination address field of an Internet Protocol version 6 (IPv6) header in one embodiment for which the multicast message is an IP packet. In another embodiment, a message bit array is written to one or more IPv6 extension headers. As another example, an IP packet with an MPLS encapsulation is forwarded using one or more 32-bit labels inserted between the IP header and data link layer header of the packet. In one embodiment, BIER-TE-related information including the message bit array is included in a stack of MPLS labels. In an alternative embodiment the message bit array is encoded outside of the MPLS label structure, between the MPLS label stack and the payload of the packet. In a still further embodiment, the bit array may be included in a BIER-TE header appearing between the label stack and the payload, where the BIER-TE header may also include additional information. As an alternative to adapting an existing encapsulation in ways such as those described above, a dedicated BIER-TE encapsulation, such as a dedicated BIER-TE header, may be used in some embodiments. In a further embodiment, controller 130 communicates a BIER-TE encapsulation format to BIER-TE-enabled nodes in network 100).
BIER (FRR-BIER), for FRR (Eckert, par0098-0099 teaches FIG. 8A is a flowchart illustrating an example of a method of BIER-TE forwarding incorporating intrinsic fast reroute of protected links or nodes. Method 800 of FIG. 8A is performed by a BIER-TE-enabled network node, such as node B of FIG. 4, configured to provide intrinsic BIER-TE FRR [FRR-BIER] protection….. If a failure of the link is detected (“yes” branch of step 812), the method continues with checking whether FRR data for the failed link is available at the forwarding node (step 814).
          Eckert does not explicitly discloses wherein determining whether the packet is configured with the fast switching tag comprises: determining, by the forwarding node, whether there is a Fast Re-Route tag, according to the; in responsive to determining that there is the tag in the, determining, by the forwarding node, that the packet is configured with the fast switching tag; and in responsive to determining that there is no tag, determining, by the forwarding node, that the packet is not configured with the fast switching tag, wherein the tag is used for indicating that there is.
         Li however discloses wherein determining whether the packet is configured with the fast switching tag comprises: determining, by the forwarding node, whether there is a Fast Re-Route tag, according to the; in responsive to determining that there is the tag in the, determining, by the forwarding node, that the packet is configured with the fast switching tag; and in responsive to determining that there is no tag, determining, by the forwarding node, that the packet is not configured with the fast switching tag, (Li, par0033 teaches when a packet arrives at an incoming-interface board of a node, the node determines whether the fast rerouting flag of the forward information corresponding to the packet is valid. If it is invalid, it means that the corresponding packet doesn't need to be forwarded by fast rerouting, and then the packet will be sent to the corresponding outgoing-interface board according to the TOKEN information of the packet, where the outgoing-label information is pushed in the packet according to the NHLFE information, and then the packet will be sent to a downstream node. Otherwise, the packet will be sent to the corresponding outgoing-interface board according to the TOKEN information of the bypass path, where the outgoing-label information is pushed in the packet according to the NHLFE information of the bypass path, and then the packet will be sent to a downstream node).
wherein the tag is used for indicating that there is.  (Li, par0031 teaches set a fast rerouting flag, indicating whether the corresponding packet needs to be forwarded by fast rerouting).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein determining whether the packet is configured with the fast switching tag comprises: determining, by the forwarding node, whether there is a Fast Re-Route tag, according to the; in responsive to determining that there is the tag in the, determining, by the forwarding node, that the packet is configured with the fast switching tag; and in responsive to determining that there is no tag, determining, by the forwarding node, that the packet is not configured with the fast switching tag, wherein the tag is used for indicating that there is, as taught by Li in the method of Eckert, so fast rerouting is a mechanism for protecting a Constrain-based Routing Label Switch Path (CRLSP) from link failures, if a router detects a failure in a link to be protected, services can be switched to a backup path, see Li par0002.

As per claim 5. Eckert, Li and Wijnands disclose the method as claimed in claim 3.
          Eckert further discloses the BIER-TE header (Eckert, par0087 teaches in existing encapsulation is adapted or extended to carry BIER-TE information. For example, a message bit array is written to the destination address field of an Internet Protocol version 6 (IPv6) header in one embodiment for which the multicast message is an IP packet. In another embodiment, a message bit array is written to one or more IPv6 extension headers. As another example, an IP packet with an MPLS encapsulation is forwarded using one or more 32-bit labels inserted between the IP header and data link layer header of the packet. In one embodiment, BIER-TE-related information including the message bit array is included in a stack of MPLS labels. In an alternative embodiment the message bit array is encoded outside of the MPLS label structure, between the MPLS label stack and the payload of the packet. In a still further embodiment, the bit array may be included in a BIER-TE header appearing between the label stack and the payload, where the BIER-TE header may also include additional information. As an alternative to adapting an existing encapsulation in ways such as those described above, a dedicated BIER-TE encapsulation, such as a dedicated BIER-TE header, may be used in some embodiments. In a further embodiment, controller 130 communicates a BIER-TE encapsulation format to BIER-TE-enabled nodes in network 100).
FRR-BIER (Eckert, par0098-0099 teaches FIG. 8A is a flowchart illustrating an example of a method of BIER-TE forwarding incorporating intrinsic fast reroute of protected links or nodes. Method 800 of FIG. 8A is performed by a BIER-TE-enabled network node, such as node B of FIG. 4, configured to provide intrinsic BIER-TE FRR [FRR-BIER] protection….. If a failure of the link is detected (“yes” branch of step 812), the method continues with checking whether FRR data for the failed link is available at the forwarding node (step 814).
deleting a bit,  (Eckert, par0065 teaches a reset operation is carried out at node A before message 304 is forwarded over link AB. Bit position 306 corresponds to the link that the message is forwarded over; the bit in this position is reset [deleting] (set to 0, in the bit value convention used herein), resulting in message 308. Resetting of bits in each bit position corresponding to a link that the message is forwarded over ensures that the same message cannot be re-sent over the same link in the event of a loop in the network).
          Eckert does not explicitly discloses further comprising: determining whether the forwarding node is a transport node according to; in responsive to determining that the forwarding node is the transport node, and determining that there is the, tag, which represents the forwarding node.
         Li however discloses further comprising: determining whether the forwarding node is a transport node according to; in responsive to determining that the forwarding node is the transport node, and determining that there is the, tag, which represents the forwarding node (Li, par0040 teaches the forward procedure of a transit node includes: in Step 41, the transit node receives a packet; in Step 42, the corresponding ILM entry is acquired according to the incoming-label information of the packet; in Step 43, whether the fast rerouting flag in the ILM entry is valid is determined, if it is invalid, in Step 44, the corresponding ILM entry is obtained by using the label of the packet as an index, then the packet is sent to an appropriate outgoing-interface board according to the TOKEN information corresponding to the obtained ILM entry, where the label of the packet is swapped according to the NHLFE information corresponding to the TOKEN information, and then the packet is sent to a downstream node; otherwise, in Step 45, the corresponding ILM entry is obtained by using the label of the packet as an index, the packet is sent to an outgoing-interface board according to the TOKEN information of a bypass path of the obtained ILM entry, where the label of the packet is swapped according to the NHLFE information corresponding to the TOKEN information of the bypass path, and then the packet is sent to a downstream node).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
further comprising: determining whether the forwarding node is a transport node according to; in responsive to determining that the forwarding node is the transport node, and determining that there is the, tag, which represents the forwarding node, as taught by Li in the method of Eckert, so fast rerouting is a mechanism for protecting a Constrain-based Routing Label Switch Path (CRLSP) from link failures, if a router detects a failure in a link to be protected, services can be switched to a backup path, see Li par0002.

As per claim 6.  A multicast fast switching method, comprising: (Eckert, par0087 teaches a method for setting up a BIER-TE network with fast reroute capability is illustrated by the flowchart of FIG. 6. Method 600 of FIG. 6 is carried out by a network controller, or by a node or other device programmed to carry out network control functions. The method begins with receiving message flow information (step 602). A “flow” as used herein is a stream of one or more messages traveling between a particular source and a particular destination having a set of common properties. In an embodiment, the message flow information includes multicast group and/or source information. Alternatively, the message flow information relates to a unicast message flow, and includes, for example, ingress and egress node information for the flow. The message flow information is received from ingress or egress nodes of the network, in one embodiment. In an alternative embodiment, the message flow information is received through a manual configuration process).
when encapsulating a multicast Bit Indexed Explicit Replication Traffic Engineering (BIER-TE) packet, in a BIER-TE header of the multicast BIER-TE packet, a BIER header, behind the BIER-TE header (Eckert, par0087 teaches in existing encapsulation is adapted or extended to carry BIER-TE information. For example, a message bit array is written to the destination address field of an Internet Protocol version 6 (IPv6) header in one embodiment for which the multicast message is an IP packet. In another embodiment, a message bit array is written to one or more IPv6 extension headers. As another example, an IP packet with an MPLS encapsulation is forwarded using one or more 32-bit labels inserted between the IP header and data link layer header of the packet. In one embodiment, BIER-TE-related information including the message bit array is included in a stack of MPLS labels. In an alternative embodiment the message bit array is encoded outside of the MPLS label structure, between the MPLS label stack and the payload of the packet. In a still further embodiment, the bit array may be included in a BIER-TE header appearing between the label stack and the payload, where the BIER-TE header may also include additional information. As an alternative to adapting an existing encapsulation in ways such as those described above, a dedicated BIER-TE encapsulation, such as a dedicated BIER-TE header, may be used in some embodiments. In a further embodiment, controller 130 communicates a BIER-TE encapsulation format to BIER-TE-enabled nodes in network 100).
 adding, by an ingress node, (Eckert, par0087 teaches network device 1040 sends message bit arrays and multicast group information to BIER-TE ingress nodes in order to populate a GPT at each ingress node containing message bit arrays for the multicast groups using that ingress node. In an embodiment, a GPT stored at a particular BIER-TE ingress node contains a subset of the message bit array information in master GPT 1060—the subset relating to the multicast groups using that ingress node. Similarly, a master FPT 1062 maps message bit arrays to identifiers of all BIER-TE traffic-engineered unicast flows in a network or domain, and network device 1040 sends message bit arrays and unicast flow information to BIER-TE ingress nodes for particular flows in order to populate an FPT at each ingress node for the flows starting at that node).
BIER (FRR-BIER), for FRR (Eckert, par0098-0099 teaches FIG. 8A is a flowchart illustrating an example of a method of BIER-TE forwarding incorporating intrinsic fast reroute of protected links or nodes. Method 800 of FIG. 8A is performed by a BIER-TE-enabled network node, such as node B of FIG. 4, configured to provide intrinsic BIER-TE FRR [FRR-BIER] protection….. If a failure of the link is detected (“yes” branch of step 812), the method continues with checking whether FRR data for the failed link is available at the forwarding node (step 814).
the BIER-TE header in the multicast BIER-TE packet, (Eckert, par0060-0062 teaches node A will need to determine that message 302 is to be encapsulated as BIER-TE…a dedicated BIER-TE encapsulation, such as a dedicated BIER-TE header, may be used in some embodiments…When an incoming message has been encapsulated to form a BIER-TE message, node A proceeds with BIER-TE forwarding of the message).
         Eckert does not explicitly discloses a Fast Re-Route, tag.
         Li however discloses a Fast Re-Route, tag (Li, par0030-0033 teaches according to an embodiment of the invention, to support fast rerouting, it is necessary to extend the forward information of the ILM forward entry: 1) Set a fast rerouting flag [a Fast Re-Route, tag], indicating whether the corresponding packet needs to be forwarded by fast rerouting; 2) Set TOKEN information of a bypass path, which points to the NHLFE information of the bypass path. When a packet arrives at an incoming-interface board of a node, the node determines whether the fast rerouting flag of the forward information corresponding to the packet is valid. If it is invalid, it means that the corresponding packet doesn't need to be forwarded by fast rerouting, and then the packet will be sent to the corresponding outgoing-interface board according to the TOKEN information of the packet, where the outgoing-label information is pushed in the packet according to the NHLFE information, and then the packet will be sent to a downstream node. Otherwise, the packet will be sent to the corresponding outgoing-interface board according to the TOKEN information of the bypass path, where the outgoing-label information is pushed in the packet according to the NHLFE information of the bypass path, and then the packet will be sent to a downstream node).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
a Fast Re-Route, tag, as taught by Li in the method of Eckert, so fast rerouting is a mechanism for protecting a Constrain-based Routing Label Switch Path (CRLSP) from link failures, if a router detects a failure in a link to be protected, services can be switched to a backup path, see Li par0002.
          Eckert and Li do not explicitly disclose wherein performing, by the forwarding node, the multicast fast switching according to the multicast fast switching tag comprises: deleting, by the forwarding node, and performing the multicast fast switching of the multicast packet.  
         Wijnands however discloses wherein performing, by the forwarding node, the multicast fast switching according to the multicast fast switching tag comprises: deleting, by the forwarding node, and performing the multicast fast switching of the multicast packet (Wijnands, par0082-0083 teaches in response to determining, at 912, that a bit in the bit string is set, the BFR selects, at 914, a forwarding entry with which to forward the multicast data packet….the BFR determines whether to use the primary path entries or the backup path entries. In one embodiment, the BFR examines a flag indicating which entries are active…Updating the bit string in the copy of the multicast data packet involves clearing bits [neighbors that are not reachable will be deleted] in the bit string that correspond to neighbors that are not reachable via a shortest path from the interface to which the copy of the packet is being forwarded…..At 918, the BFR forwards the multicast packet to the interface.).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein performing, by the forwarding node, the multicast fast switching according to the multicast fast switching tag comprises: deleting, by the forwarding node, and performing the multicast fast switching of the multicast packet, as taught by Wijnands in the method of Eckert and Li, so in many networks multicast is the preferred method of data forwarding, one reason for this is that multicast is a bandwidth-conserving technology that reduces traffic by simultaneously delivering data to multiple receivers, see Wijnands par0004.

As per claim 8. A multicast fast switching device, applied to a forwarding node, multicast fast switching (Eckert, par0098 teaches FIG. 8A is a flowchart illustrating an example of a method of BIER-TE forwarding incorporating intrinsic fast reroute of protected links or nodes. Method 800 of FIG. 8A is performed by a BIER-TE-enabled network node, such as node B of FIG. 4, configured to provide intrinsic BIER-TE FRR protection. The method begins in step 802 with receiving at the node a BIER-TE message, i.e., a message encapsulated with a BIER-TE message bit array (MBA). The message bit array of the message and the BIER-TE forwarding table at the node are then checked for a link connected to the node that is included in the path encoded by the message bit array. In the embodiment of FIG. 8A, a bit position corresponding to an outgoing link for the node is identified, and the value of the bit at that position in the MBA is checked (step 804). If the checked bit is set, the outgoing link is included in the encoded path for the message (“yes” branch of step 806). Bit positions for outgoing links are identified in the BIER-TE forwarding table (BTFT) for the node, such as BTFT 204 of FIG. 4).
comprising: a processor and a memory coupled with the processor, wherein the memory stores a program for multicast fast switching that is able to run on the processor; when executed by the processor, the program for (Eckert, par0138 teaches the computer-readable medium containing the computer program may be loaded into computing system 1210. All or a portion of the computer program stored on the computer-readable medium may then be stored in system memory 1216 and/or various portions of storage devices 1232 and 1233. When executed by processor 1214, a computer program loaded into computing system 1210 may cause processor 1214 to perform and/or be a means for performing the functions of one or more of the embodiments described and/or illustrated herein).
the multicast fast switching method as claimed in claim 1.  [Eckert, Li and Wijnands disclose the method as claimed in claim 1].

As per claim 9. A multicast fast switching device, applied to an ingress node, (Eckert, par0098 teaches FIG. 8A is a flowchart illustrating an example of a method of BIER-TE forwarding incorporating intrinsic fast reroute of protected links or nodes. Method 800 of FIG. 8A is performed by a BIER-TE-enabled network node, such as node B of FIG. 4, configured to provide intrinsic BIER-TE FRR protection. The method begins in step 802 with receiving at the node a BIER-TE message, i.e., a message encapsulated with a BIER-TE message bit array (MBA). The message bit array of the message and the BIER-TE forwarding table at the node are then checked for a link connected to the node that is included in the path encoded by the message bit array. In the embodiment of FIG. 8A, a bit position corresponding to an outgoing link for the node is identified, and the value of the bit at that position in the MBA is checked (step 804). If the checked bit is set, the outgoing link is included in the encoded path for the message (“yes” branch of step 806). Bit positions for outgoing links are identified in the BIER-TE forwarding table (BTFT) for the node, such as BTFT 204 of FIG. 4).
comprising: a processor and a memory coupled with the processor, wherein the memory stores a program for multicast fast switching that is able to run on the processor; when executed by the processor, the program (Eckert, par0138 teaches the computer-readable medium containing the computer program may be loaded into computing system 1210. All or a portion of the computer program stored on the computer-readable medium may then be stored in system memory 1216 and/or various portions of storage devices 1232 and 1233. When executed by processor 1214, a computer program loaded into computing system 1210 may cause processor 1214 to perform and/or be a means for performing the functions of one or more of the embodiments described and/or illustrated herein).
the multicast fast switching method as claimed in claim 6.  [Eckert, Li and Wijnands disclose the method as claimed in claim 6].

As per claim 11. A non-transitory computer storage medium, storing a program for multicast fast switching; when executed by the processor, the program for (Eckert, par0138 teaches the computer-readable medium containing the computer program may be loaded into computing system 1210. All or a portion of the computer program stored on the computer-readable medium [non-transitory] may then be stored in system memory 1216 and/or various portions of storage devices 1232 and 1233. When executed by processor 1214, a computer program loaded into computing system 1210 may cause processor 1214 to perform and/or be a means for performing the functions of one or more of the embodiments described and/or illustrated herein).
the multicast fast switching method as claimed in claim 1.  [Eckert, Li and Wijnands disclose the method as claimed in claim 1].

As per claim 19.  An ingress node, (Eckert, par0115 teaches some or all of the functions of network device 1040 are combined with those of, for example, network device 1030 and performed at an ingress node of the BIER-TE network or domain).
comprising the multicast fast switching device as claimed in claim 8.  [Eckert, Li and Wijnands disclose the device as claimed in claim 8].

As per claim 20. A non-transitory computer storage medium, storing a program for multicast fast switching; when executed by the processor, the program for multicast fast switching implements (Eckert, par0138 teaches the computer-readable medium containing the computer program may be loaded into computing system 1210. All or a portion of the computer program stored on the computer-readable medium [non-transitory]  may then be stored in system memory 1216 and/or various portions of storage devices 1232 and 1233. When executed by processor 1214, a computer program loaded into computing system 1210 may cause processor 1214 to perform and/or be a means for performing the functions of one or more of the embodiments described and/or illustrated herein).
multicast fast switching (Eckert, par0098 teaches FIG. 8A is a flowchart illustrating an example of a method of BIER-TE forwarding incorporating intrinsic fast reroute of protected links or nodes. Method 800 of FIG. 8A is performed by a BIER-TE-enabled network node, such as node B of FIG. 4, configured to provide intrinsic BIER-TE FRR protection).
the multicast fast switching method as claimed in claim 6.   [Eckert, Li and Wijnands disclose the method as claimed in claim 6].

Claims 7, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Li further in view of Wijnands, and further in view of Braun et al. (Performance Comparison of Resilience Mechanisms for Stateless Multicast Using BIER, 2017) hereinafter Braun.
As per claim 7. Eckert, Li and Wijnands disclose the method as claimed in claim 6.
          Eckert further discloses wherein the ingress node performs, according to [a user configuration or, this will not be mapped since the other "or" is mapped] or a, protection instruction issued by a remote controller, (Eckert, par0080 teaches At node B it is determined that the message bit array in received BIER-TE message 308 has a set bit at BP 2, corresponding to link BC, and that link BC has failed. In an embodiment, node B informs controller 130 of the link failure, if node B has not done so previously. In such an embodiment, this notification will allow the controller to revise the BIER-TE message bit array that subsequent multicast messages in group G1 are encapsulated with. In some embodiments, any informing of the controller is not done until after node B carries out the FRR process described below for the packet at hand).
          Eckert, Li and Wijnands do not disclose operations of adding the FRR-BIER tag in the BIER-TE header of the multicast BIER-TE packet and adding the BIER header for FRR behind the BIER-TE header.  
          Braun however discloses operations of adding the FRR-BIER tag in the BIER-TE header of the multicast BIER-TE packet and adding the BIER header for FRR behind the BIER-TE header. (Barun, pg233, right col par2-4 teaches D. Three implementation Options for BIER-TE FRR. We propose three different implementation options for
BIER-TE FRR. For more technical details, in particular for the HM method, we refer to our specification in [5]…. 2) BIER-in-BIER Encapsulation (BBE): With BBE, the PLR identifies the set of NH and DS-NNHs to which a BIER packet needs to be forwarded. The BTAFT helps to create a BIER-TE header towards these nodes avoiding the failed link or node, respectively. The BIER packet is encapsulated with that additional BIER-TE header and sent over the point-to-multipoint structure, which avoids unnecessary traffic increase on some links. The BIER packet is de-capsulated at the egress nodes of this multipath).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
operations of adding the FRR-BIER tag in the BIER-TE header of the multicast BIER-TE packet and adding the BIER header for FRR behind the BIER-TE header, as taught by Barun in the method of Eckert, Li and Wijnands, so BIER is a novel multicast forwarding scheme for IP networks that avoids states in replicating routers by encoding the multicast information into a bit string in the packet header, a BIER-TE variant encodes the multicast tree in the header and allows for network programmability, see Barun, pg233, left col par1.

As per claim 12. Eckert, Li and Wijnands disclose the method as claimed in claim 3.
          Eckert, Li and Wijnands do not disclose wherein the BIER header is positioned behind the BIER-TE header.  
          Braun however discloses wherein the BIER header is positioned behind the BIER-TE header. (Barun, pg233, right col par2-4 teaches D. Three implementation Options for BIER-TE FRR. We propose three different implementation options for
BIER-TE FRR. For more technical details, in particular for the HM method, we refer to our specification in [5]…. 2) BIER-in-BIER Encapsulation (BBE): With BBE, the PLR identifies the set of NH and DS-NNHs to which a BIER packet needs to be forwarded. The BTAFT helps to create a BIER-TE header towards these nodes avoiding the failed link or node, respectively. The BIER packet is encapsulated with that additional BIER-TE header and sent over the point-to-multipoint structure, which avoids unnecessary traffic increase on some links. The BIER packet is de-capsulated at the egress nodes of this multipath).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein the BIER header is positioned behind the BIER-TE header, as taught by Barun in the method of Eckert, Li and Wijnands, so BIER is a novel multicast forwarding scheme for IP networks that avoids states in replicating routers by encoding the multicast information into a bit string in the packet header, a BIER-TE variant encodes the multicast tree in the header and allows for network programmability, see Barun, pg233, left col par1.

As per claim 13. Eckert, Li, Wijnands and Barun disclose the method as claimed in claim 12.
          Eckert, Li and Wijnands do not disclose wherein the BIER header is positioned behind the BIER-TE header and in front of a payload of the multicast BIER-TE packet.  
          Braun however discloses wherein the BIER header is positioned behind the BIER-TE header and in front of a payload of the multicast BIER-TE packet. (Barun, pg233, right col par2-4 teaches D. Three implementation Options for BIER-TE FRR. We propose three different implementation options for BIER-TE FRR. For more technical details, in particular for the HM method, we refer to our specification in [5]…. 2) BIER-in-BIER Encapsulation (BBE): With BBE, the PLR identifies the set of NH and DS-NNHs to which a BIER packet needs to be forwarded. The BTAFT helps to create a BIER-TE header towards these nodes avoiding the failed link or node, respectively. The BIER packet is encapsulated with that additional BIER-TE header and sent over the point-to-multipoint structure, which avoids unnecessary traffic increase on some links. The BIER packet is de-capsulated at the egress nodes of this multipath).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein the BIER header is positioned behind the BIER-TE header and in front of a payload of the multicast BIER-TE packet, as taught by Barun in the method of Eckert, Li and Wijnands, so BIER is a novel multicast forwarding scheme for IP networks that avoids states in replicating routers by encoding the multicast information into a bit string in the packet header, a BIER-TE variant encodes the multicast tree in the header and allows for network programmability, see Barun, pg233, left col par1.

As per claim 14. Eckert, Li and Wijnands disclose the method as claimed in claim 3.
          Eckert, Li and Wijnands do not disclose wherein the FRR-BIER tag is implemented in a manner that one or more bits in a reserved field in the BIER-TE header are set to a specific value.  
          Braun however discloses wherein the FRR-BIER tag is implemented in a manner that one or more bits in a reserved field in the BIER-TE header are set to a specific value. (Barun, pg234, left col par3 teaches after the backup path is added to the packet header through the AddBitmask, a ResetBitmask must be applied [set to a specific value] before sending the packet to avoid duplicates which, however, may cause packet loss for other destination. The ResetBitmask contains both the local_decap bits of the nodes on the backup path and their outgoing adjacencies).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein the FRR-BIER tag is implemented in a manner that one or more bits in a reserved field in the BIER-TE header are set to a specific value, as taught by Barun in the method of Eckert, Li and Wijnands, so BIER is a novel multicast forwarding scheme for IP networks that avoids states in replicating routers by encoding the multicast information into a bit string in the packet header, a BIER-TE variant encodes the multicast tree in the header and allows for network programmability, see Barun, pg233, left col par1.

As per claim 15. Eckert, Li and Wijnands disclose the method as claimed in claim 6.
          Eckert, Li and Wijnands do not disclose wherein the BIER header is positioned behind the BIER-TE header.  
          Braun however discloses wherein the BIER header is positioned behind the BIER-TE header. (Barun, pg233, right col par2-4 teaches D. Three implementation Options for BIER-TE FRR. We propose three different implementation options for
BIER-TE FRR. For more technical details, in particular for the HM method, we refer to our specification in [5]…. 2) BIER-in-BIER Encapsulation (BBE): With BBE, the PLR identifies the set of NH and DS-NNHs to which a BIER packet needs to be forwarded. The BTAFT helps to create a BIER-TE header towards these nodes avoiding the failed link or node, respectively. The BIER packet is encapsulated with that additional BIER-TE header and sent over the point-to-multipoint structure, which avoids unnecessary traffic increase on some links. The BIER packet is de-capsulated at the egress nodes of this multipath).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein the BIER header is positioned behind the BIER-TE header, as taught by Barun in the method of Eckert, Li and Wijnands, so BIER is a novel multicast forwarding scheme for IP networks that avoids states in replicating routers by encoding the multicast information into a bit string in the packet header, a BIER-TE variant encodes the multicast tree in the header and allows for network programmability, see Barun, pg233, left col par1.

As per claim 16. Eckert, Li, Wijnands and Barun disclose the method as claimed in claim 15.
          Eckert, Li and Wijnands do not disclose wherein the BIER header is positioned behind the BIER-TE header and in front of a payload of the multicast BIER-TE packet.  
          Braun however wherein the BIER header is positioned behind the BIER-TE header and in front of a payload of the multicast BIER-TE packet. (Barun, pg233, right col par2-4 teaches D. Three implementation Options for BIER-TE FRR. We propose three different implementation options for BIER-TE FRR. For more technical details, in particular for the HM method, we refer to our specification in [5]…. 2) BIER-in-BIER Encapsulation (BBE): With BBE, the PLR identifies the set of NH and DS-NNHs to which a BIER packet needs to be forwarded. The BTAFT helps to create a BIER-TE header towards these nodes avoiding the failed link or node, respectively. The BIER packet is encapsulated with that additional BIER-TE header and sent over the point-to-multipoint structure, which avoids unnecessary traffic increase on some links. The BIER packet is de-capsulated at the egress nodes of this multipath).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein the BIER header is positioned behind the BIER-TE header and in front of a payload of the multicast BIER-TE packet, as taught by Barun in the method of Eckert, Li and Wijnands, so BIER is a novel multicast forwarding scheme for IP networks that avoids states in replicating routers by encoding the multicast information into a bit string in the packet header, a BIER-TE variant encodes the multicast tree in the header and allows for network programmability, see Barun, pg233, left col par1.

As per claim 17. Eckert, Li and Wijnands disclose the method as claimed in claim 6.
          Eckert, Li and Wijnands do not disclose wherein the FRR-BIER tag is implemented in a manner that one or more bits in a reserved field in the BIER-TE header are set to a specific value.  
          Braun however discloses wherein the FRR-BIER tag is implemented in a manner that one or more bits in a reserved field in the BIER-TE header are set to a specific value. (Barun, pg234, left col par3 teaches after the backup path is added to the packet header through the AddBitmask, a ResetBitmask must be applied [set to a specific value] before sending the packet to avoid duplicates which, however, may cause packet loss for other destination. The ResetBitmask contains both the local_decap bits of the nodes on the backup path and their outgoing adjacencies).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein the FRR-BIER tag is implemented in a manner that one or more bits in a reserved field in the BIER-TE header are set to a specific value, as taught by Barun in the method of Eckert, Li and Wijnands, so BIER is a novel multicast forwarding scheme for IP networks that avoids states in replicating routers by encoding the multicast information into a bit string in the packet header, a BIER-TE variant encodes the multicast tree in the header and allows for network programmability, see Barun, pg233, left col par1.

As per claim 18.  A forwarding node, (Eckert, par0107 teaches if a failed link or node is detected (“yes” branch of step 904), the method determines whether a bit position associated with the failed link or node is associated with a set bit in the message bit array of the received BIER-TE message (step 906). A set bit in the MBA at the bit position corresponding to the failed link or node indicates that the failed link/node is part of the intended path for the BIER-TE message. If this is the case (“yes” branch of step 908) the method determines whether FRR data for the failed link or node is available at the forwarding node).
comprising the multicast fast switching device as claimed in claim 7. [Eckert, Li and Barun disclose the device as claimed in claim 7].


Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Zheng (CN106656524A) – Related art in the area of  a transmission method, apparatus and system of BIER (Bit Indexed Explicit Replication) control information, which can transmit control information in an easy and highly efficient manner and prevent control information overload.
• Shuyu (CN107204920A) – Related art in the area of the mode that quick heavy-route FRR is carried out in existing BIER networks; voluntarily calculated and because the link or node that need to indicate in the Bitstring information that is transferred through are both needed to enable after FRR in being packaged renewal on node, and cause trail protection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442